875 F.2d 863
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Arthur GARBARINO, Plaintiff-Appellant,v.Sergeant Gerald SCHORNAK, of the Redford Police Department;Tom Selmi, doing business as North Redford TWPTowing, Defendants-Appellees.
No. 88-1289.
United States Court of Appeals, Sixth Circuit.
May 26, 1989.

1
Before MILBURN, Circuit Judge, JOHN W. PECK, Senior Circuit Judge, and ANN ALDRICH, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiff filed a civil rights action under 42 U.S.C. Sec. 1983 seeking monetary damages from the named defendants.  Plaintiff claimed that the defendants deprived him of an automobile without due process of law.  The district court ultimately granted summary judgment for defendants, finding that the plaintiff failed to demonstrate the claimed constitutional deprivation.  On appeal the parties have briefed the issues, plaintiff proceeding pro se.


4
Upon consideration, we find that the district court's decision was correct.  Plaintiff did not produce any evidence in support of his claims that the defendants improperly deprived him of his automobile or acted with malice toward plaintiff in any manner.  In addition, we find the instant case akin to an attempt to obtain direct review of a state court decision in a federal district court.  Direct federal review of state court decisions is the exclusive province of the United States Supreme Court.   District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983).


5
Accordingly, the district court judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Ann Aldrich, District Judge for the Northern District of Ohio, sitting by designation